EXHIBIT 19.1 To Our Stockholders, Customers, and Employees Mueller’s net income in the second quarter of 2011 was $22.3 million, or 59 cents per diluted share.This compares with net income of $15.6 million, or 41 cents per diluted share, for the same period of 2010.Net sales for the second quarter of 2011 were $652.9 million compared with $540.4 million in the second quarter of 2010.The Comex average price of copper was $4.16 per pound in the second quarter of 2011, which compares with $3.19 in the second quarter of 2010.Higher selling prices due to rising material values accounted for approximately $90 million of the increase in net sales. For the first half of 2011, net income was $62.9 million, or $1.65 per diluted share, on net sales of $1.34 billion.This compares with net income of $49.5 million, or $1.31 per diluted share, on net sales of $1.03 billion for the first half of 2010.The year-to-date results of both 2011 and 2010 include unusual items in net income.For the 2011 period, income of 18 cents per diluted share was included, resulting from the favorable settlement of a legal action.And, in 2010, income of 58 cents per diluted share was included in net income, resulting from an insurance claim. Our financial condition remains strong.We ended the quarter with $345.0 million in cash equal to $9.11 per share.In preparation for a major maintenance program at our Fulton, Mississippi, copper tube mill, we increased inventory by more than 15 million pounds to ensure uninterrupted supply for our customers; accordingly, we used in excess of $60 million cash to fund this temporary bulge in inventory quantities. The construction industry continues to struggle in the face of high unemployment, foreclosures, and a weak economic recovery.Nonetheless, we believe we are at or near the cyclical lows.We are well prepared to ramp-up production when the recovery gains momentum.Mueller’s performance in the first half was gratifying. Very Truly Yours, /S/ Harvey L. Karp /S/ Gregory L. Christopher Harvey L. Karp Gregory L. Christopher Chairman of the Board Chief Executive Officer July 26, 2011 Statements in this release that are not strictly historical may be “forward-looking” statements, which involve risks and uncertainties.These include economic and currency conditions, continued availability of raw materials and energy, market demand, pricing, competitive and technological factors, and the availability of financing, among others, as set forth in the Company’s SEC filings.These filings are available through our website at www.muellerindustries.com. 1 MUELLER INDUSTRIES, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) For the Quarter Ended For the Six Months Ended July 2, 2011 June 26, 2010 July 2, 2011 June 26, 2010 (In thousands, except per share data) Net sales $ Cost of goods sold Depreciation and amortization Selling, general, and administrative expense Litigation settlement — — ) — Insurance settlement — — ) Operating income Interest expense ) Other income (expense), net ) ) Income before income taxes Income tax expense ) Consolidated net income Net income attributable to noncontrolling interest ) Net income attributable to Mueller Industries, Inc. $ Weighted average shares for basic earnings per share Effect of dilutive stock-based rewards 43 69 Adjusted weighted average shares for diluted earnings per share Basic earnings per share $ Diluted earnings per share $ Dividends per share $ 2 MUELLER INDUSTRIES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) July 2, December 25, (In thousands) ASSETS Cash and cash equivalents $ $ Accounts receivable, net Inventories Other current assets Total current assets Property, plant, and equipment, net Other assets $ $ LIABILITIES AND EQUITY Current portion of long-term debt $ $ Accounts payable Other current liabilities Total current liabilities Long-term debt, less current portion Pension and postretirement liabilities Environmental reserves Deferred income taxes Other noncurrent liabilities Total liabilities Stockholders' equity Noncontrolling interest Total equity $ $ 3
